Citation Nr: 0818129	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received 
sufficient to reopen the veteran's previously disallowed 
claim of entitlement to service connection for aggravation of 
an acquired psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
August 1946 and from October 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The case is currently under 
the jurisdiction of the RO in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board regrettably announces that after careful review of 
the record, it concludes that additional development is 
needed that is pertinent to all of the veteran's claims on 
appeal.  Unfortunately, it cannot make a determination at 
this time in light of a number of outstanding VA and non-VA 
treatment records.

Pursuant to section 3.159(c)(1) of Title 38 of the Code of 
Federal Regulations, VA has a duty to assist a veteran in 
obtaining private treatment records which may be pertinent to 
his claim.  Additionally, VA has a duty to obtain any records 
generated by VA facilities that may have an impact on the 
adjudication of a claim as such records are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In the present case, the veteran asserts that he developed 
hearing loss and tinnitus during service as a result of an 
ear infection.  A review of the veteran's service treatment 
records reflects that he was hospitalized during the period 
from September 3, 1945, to September 10, 1945, for acute 
otitis media.  There are no clinical records associated with 
the current service treatment records pertaining to this 
hospitalization.  In October 2004, the veteran submitted a 
written statement indicating that he was hospitalized at the 
U.S. Naval Hospital at the San Diego Naval Training Station 
in San Diego, California.  

The Board observes that sometimes service hospital or 
clinical records are not associated with the veteran's 
service treatment records, and instead are filed at the 
National Personnel Records Center (NPRC) under the facility.  
The Board feels that since the veteran specifically contends 
that his claimed hearing loss and tinnitus are related to 
this in-service injury, appropriate attempts should be made 
to retrieve these records, taking care to explore all 
possible locations.

Also pertinent to the veteran's claimed hearing loss and 
tinnitus is an outstanding private audiological examination 
report.  In October 2004, the veteran submitted a VA Form 21-
4142 ("Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)") for a Dr. Najar at 
the National Hearing Center, Inc. in Kansas City Missouri.  
The veteran indicated on this form that he underwent 
audiological testing in 2004 which demonstrated 30 percent 
hearing loss in both ears.  No request for this report was 
ever submitted.  In November 2005, the RO sent the veteran a 
letter apologizing for not submitting a timely request for 
these records and asking him to provide an updated VA Form 
21-4142 for Dr. Najar.  Such form was received; however, once 
again, no request for these records was made.  As such 
records are clearly pertinent to the veteran's claims of 
hearing loss and tinnitus, a remand is necessary to make a 
reasonable effort to associate these records with the 
veteran's claims file.  

Similar to the clinical treatment records from Dr. Najar, the 
veteran submitted a VA Form 21-4142 for records pertaining to 
his request to reopen his psychiatric disability claim.  
Specifically, he submitted an October 2004 request for VA to 
obtain treatment records from the Alexian Brothers' Hospital 
for the year of 1954; the veteran indicated that he received 
shock treatment therapy at this facility.  No request was 
made following the receipt of the October 2004 VA Form 21-
4142 nor following the receipt of a December 2005 VA Form 21-
4142.  A handwritten note on the December 2005 consent form 
indicates that these treatment records are already in the 
claims file.  However, a careful review of the claims file 
reveals that only a treatment summary is of record.  See Dr. 
W.M. Gansloser Letter dated July 12, 1954.  Without review of 
the treatment records used to create this letter, it is 
impossible for the Board to state with any certainty that 
such records would not aid in the veteran substantiating his 
claim to reopen.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002) (held that records from Social Security 
Administration disability determinations cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records). 

Finally, the veteran's claims file contains a number of VA 
treatment records, including a domiciliary discharge summary 
from the Leavenworth, Kansas VA Medical Center (MC) for the 
period from June 1977 through August 1997, and progress notes 
dated May 1997 through June 1998.  There also appear to be 
various Leavenworth VAMC outpatient records for the period 
from 1993 through August 2006.  In October 2004, the veteran 
reported that he was hospitalized at Jefferson Barracks VAMC 
between 1954 and 1965 for psychiatric problems and that he 
continued to receive treatment at such facility as an 
outpatient for the period from 1965 to 1977.  The Board notes 
that these records are not associated with the claims file.  
Moreover, there is no indication that any requests were made 
for these records which revealed that these records did not 
exist or that further attempts to obtain them would be 
futile.  Similarly, although the claims file contains a 
discharge summary from the Leavenworth VAMC for the period 
from June 1977 through August 1997, none of the veteran's 
outpatient or domiciliary records from these period are of 
record, save for a few records beginning in May 1997.  As 
such records are relevant to the veteran's claim to reopen 
and are considered in the possession of VA adjudicators, a 
remand is necessary to obtain these records. 

The Board observes that the first documented evidence of the 
veteran's claimed diabetes mellitus and hypertension is the 
August 1997 Leavenworth VAMC discharge summary.  It is not 
clear from this summary when the veteran was initially 
diagnosed with these disabilities.  Moreover, as above, it 
would be speculation for the Board to conclude that none of 
the outstanding VA treatment records contain evidence 
relevant to these claims in light of the fact that they are 
clearly the subject of a 1997 discharge summary (and thus, 
were likely diagnosed either at the Leavenworth VAMC or 
Jefferson Barracks VAMC).  

The Board regrets any further delay in the veteran's appeal.  
However, in order for it to make an accurate determination 
based on all the relevant evidence of record, a remand is 
necessary to obtain the outstanding medical records discussed 
above.  Since the Board is already remanding this appeal, the 
veteran should be informed that he has another opportunity to 
submit any evidence or information in support of his claims, 
including a VA Form 21-4142 for treatment records from 
Malcolm Bliss Hospital.  See Written Statement dated October 
7, 2004.  Cf. Quartuccio, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inform him 
that he should submit any information or 
evidence in his possession in support of 
his claims on appeal.  He should be 
specifically notified that he should 
submit sufficient information, including a 
consent form, to obtain records associated 
with his treatment for a psychiatric 
disability at the Malcolm Bliss Hospital 
in St. Louis, Missouri, in 1954.  
Following receipt of his response, make 
appropriate attempts to obtain treatment 
records from any identified providers.

2.  Make appropriate attempts to retrieve 
the veteran's missing service treatment 
records, including clinical records from 
the U.S. Naval Hospital in San Diego, 
California for the period from September 
3, 1945, to September 10, 1945.  It should 
be noted that the veteran's clinical 
records may be filed at the NPRC under the 
name of the facility, and not the veteran.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
obtains the records or determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Obtain any VA treatment records, 
including any inpatient, outpatient, and 
domiciliary records, from the Jefferson 
Barracks VAMC for the period from January 
1954 through June 1977.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ obtains the records 
or determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.  Obtain any VA treatment records, 
including any inpatient, outpatient, and 
domiciliary records, from the Leavenworth 
VAMC for the period from June 1977 through 
August 1997, and from August 2006 through 
the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ obtains the records or determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

5.  Request treatment records from Dr. 
Najar for the year of 2004 and from the 
Alexian Brothers' Hospital for the year of 
1954.  For information regarding the 
addresses of these providers, refer to the 
consent forms submitted by the veteran in 
October 2004 and December 2005.  
Appropriate attempts should be made to 
obtain these records.  

6.  Following completion of the above, and 
any other development deemed necessary, 
readjudicate the veteran's claims.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

